11TH COURT OF APPEALS
                                      EASTLAND, TEXAS
                                          JUDGMENT


Martin Minjarez Jr.,                                       * From the 318th District
                                                             Court of Midland County,
                                                             Trial Court No. FM54134.

Vs. No. 11-13-00067-CV                                     * March 28, 2013

Larissa Anai Minjarez,                                     * Per Curiam Memorandum Opinion
                                                              (Panel consists of: Wright, C.J.,
                                                              McCall, J., and Willson, J.)

    This court has considered Martin Minjarez Jr.’s motion for voluntary dismissal in this appeal
and concludes that the motion should be granted. Therefore, in accordance with this court’s
opinion, the appeal is dismissed. The costs incurred by reason of this appeal are taxed against
Martin Minjarez Jr.